*2ORDER
The Disciplinary Review Board having reported to the Court, recommending that ELLIOTT D. MOORMAN of EAST ORANGE, who was admitted to the bar of this State in 1977, be suspended from the practice of law for a period of three months for violation of RPC 1.1(a) (gross neglect), RPC 1.3 (failure to act with reasonable diligence), RPC 1.4(a) (failure to keep a client reasonably informed about the status of the matter) and RPC 1.4(b) (failure to explain a matter to the extent reasonably necessary to permit the client to make informed decisions), and further recommending that prior to reinstatement respondent provide a medical report verifying that he is free of drugs and alcohol, and good cause appearing;
It is ORDERED that the report of the Disciplinary Review Board is adopted and ELLIOTT D. MOORMAN is hereby suspended from the practice of law for a period of three months, effective April 1, 1994; and it is further
ORDERED that prior to any application for reinstatement to practice, respondent provide a medical report verifying that he is free of drugs and alcohol; and it is further
ORDERED that on reinstatement to practice respondent practice under the supervision of a proctor approved by the Office of Attorney Ethics for a period of two years, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further .
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.